Citation Nr: 0725039	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss. 
 
2.  Entitlement to service connection for hemorrhoids. 
 
3.  Entitlement to an initial rating in excess of 20 percent 
for post operative intervertebral disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2003.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri, among other things, denied service connection for 
hemorrhoids and bilateral hearing loss.  That rating decision 
granted service connection for herniated nucleus pulposus at 
L5-S1, status post laminectomy/microdiscectomy for which a 20 
percent disability has been established from September 15, 
2003.  The veteran appeals for a higher initial rating of the 
service-connected low back disability.

Following review of the record, the issues of an initial 
rating in excess of 20 percent for intervertebral disc 
syndrome and entitlement to service connection for 
hemorrhoids will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran does not have a ratable hearing loss by VA 
standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
bilateral hearing loss has been accomplished.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
October 2003, the RO informed the appellant of what the 
evidence had to show for the claim currently under 
consideration, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  Such information in conjunction with 
the statement of the case has fully apprised the appellant 
and his representative of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant was not specifically notified regarding the 
criteria for award of the degree of disability of an 
effective date should service connection be granted, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, in 
light of the denial of service connection, the degree of 
disability and effective date questions are moot.  
Consequently, the Board does not find that a remand is 
necessary to address any degree of disability or effective 
date questions.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for bilateral 
hearing loss.  He was afforded a VA compensation and pension 
examination in this regard in February 2005 that disclosed no 
ratable hearing loss by VA compensation and pension 
standards.  He has presented no evidence to the contrary.  
Under the circumstances, there is no reasonable possibility 
that further assistance from VA would aid him in 
substantiating the claim.  The Board thus finds that VA does 
not have a duty to assist that is unmet and that further 
assistance with respect to the claim is not required. See 38 
U.S.C.A. § 5103A (a) (2).

Law and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2006).

Factual background and legal analysis

The veteran contends that he now has hearing loss as the 
result of acoustic trauma in service from working around 
heavy vehicles, including Humvees and five-ton trucks, as 
well as generators, for which service connection should be 
granted.

The veteran's service administrative records reflect that he 
had a military occupational specialty of telephone 
systems/personal computer repairer.  His service medical 
records contain a reference audiogram dated in September 1998 
that primarily showed single digit decibel losses and hearing 
well within normal range.  An August 1999 entry indicates 
that he had some degree of exposure to loud noise on the 
rifle range but that ear plugs were worn.  No hearing 
complaints are recorded in the service medical records.  
Hearing Conservation Data audiogram in July 2003 reflects 
audiometric readings of 15/10/0/05/0 and 10/10/0/0/05 at the 
500/1000/2000/3000/4000 Hertz frequencies in the left and 
right ears respectively.  The separation examination report 
dated in August 2003 does not record the results of an 
audiometric evaluation.  However, the ears were evaluated as 
normal and no pertinent defects were recorded.  

Post service VA outpatient clinical records dating from 2003 
do not reflect treatment or complaints of impaired hearing.  
The veteran was afforded a VA audiology examination in 
February 2005 and provided a history of noise exposure during 
service from working around and driving Humvees, five-ton 
trucks and from being on the rifle range.  The examiner noted 
that the claims folder was reviewed.  An audiometric 
evaluation disclosed pure tone thresholds of 05/05/05/00/10 
and 10/05/00/05/00 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  Speech 
discrimination scores were 94 percent, bilaterally. The 
examiner provided a diagnosis of normal hearing bilaterally 
with normal word recognition scores.  

In this instance, the Board points out that although the 
service medical records indicate that the veteran's duties in 
service entailed some degree of excessive noise exposure, it 
is the current audiometric results that are determinative of 
the claim at issue.  In this regard, it is clearly 
demonstrated that he does not have the requisite degree of 
increased thresholds or speech discrimination on testing for 
hearing loss to be considered a disability for VA 
compensation purposes.  The record reflects that the 
appellant's pure tone threshold scores are not greater than 
40 decibels at any of the pertinent frequencies, or 26 
decibels or greater for at least three of the relevant 
frequencies.  Speech recognition scores were not less than 94 
percent on VA examination.  He has not submitted any evidence 
that counters these results.  Therefore, the veteran neither 
meets the pure tone threshold nor speech discrimination 
criteria to establish impaired hearing by VA standards. See 
38 C.F.R. § 3.385.  The VA opinion indicating essentially 
normal hearing is uncontradicted and provides a basis for 
concluding that the preponderance of the evidence is against 
the claim.

In the absence of any current hearing loss disability as 
defined by VA regulation, service connection for bilateral 
hearing loss must be denied. See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  While the veteran asserts that 
he now has hearing loss, he is not competent to determine 
that the degree of current hearing acuity rises to the level 
of disability as defined by VA in the face of objective 
clinical findings to the contrary. See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

Review of the record discloses that further development of 
the evidence is warranted with respect to the claims of 
service connection for hemorrhoids and an initial rating in 
excess of 20 percent for low back intervertebral disc 
disease.

At the outset, the Board observes the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of a higher initial rating for the 
service-connected low back disorder.  The record reflects 
that the RO sent a duty-to-assist letter to the veteran in 
October 2003, but that this only addressed the claim for 
service connection.  The veteran must therefore be given the 
required notice with respect to this issue on appeal.

Additionally, the Board notes that the record contains 
extensive VA outpatient records dating from 2003 reflecting 
that the veteran receives regular and continuing treatment, 
including physical therapy, for service-connected low back 
disability.  The Board observes that the most recent records 
date through May 2004.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA outpatient treatment records dating 
from June 2004 through the present should be requested and 
associated with the claims folder.

The service medical records show that the veteran was treated 
in March 1999 for symptoms diagnosed as hemorrhoids for which 
he was prescribed a high fiber diet.  He asserts that he 
continues to have symptoms of such including bleeding and 
uncomfortable bowel movements.  VA outpatient clinical 
records reflect that a rectal examination was deferred in 
January 2005.  The record does not show that the appellant 
has had an examination to date to determine whether or not he 
continues to have hemorrhoids.  Therefore, a current VA 
examination is warranted in this regard.

The veteran contends that the symptoms associated with 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
rating.  He was most recently afforded a VA examination in 
this respect in February 2005.  The Board is of the opinion 
that since this case is being remanded for other reasons, the 
veteran may be provided a current VA neurology examination to 
determine the current status of the service-connected low 
back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  VA outpatient records dating 
from June 2004 should be requested 
and associated with the claims 
folder.  

3.  Following a reasonable period 
of time for receipt of any 
additional information requested 
above, the RO should schedule the 
veteran for an examination by a VA 
neurologist to assess the severity 
of his service-connected 
intervertebral disease at L5-S1.  
The claims folder and a copy of 
this remand should be provided to 
the examiner for review in 
conjunction with the examination.  
The examiner should indicate 
whether or not the claims folder 
was reviewed.  All appropriate 
tests and studies should be 
conducted, and any consultations 
deemed necessary should be 
accomplished.  The report of the 
examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the service-
connected low back disorder.  The 
examiner should fully describe any 
functional deficiencies, to 
include any neurological deficits, 
if any.  The examiner should 
specifically indicate the 
existence and frequency or 
severity (as appropriate) of each 
of the following: sciatic 
neuropathy, radiculopathy, 
characteristic pain, and/or muscle 
spasm.  If neurological impairment 
is identified, the level of 
impairment and the particular 
peripheral nerve(s) affected 
should be reported.  Additionally, 
the examiner should comment on 
whether the veteran has 
experienced any incapacitating 
episodes of low back pain 
requiring bed rest prescribed by a 
physician.  The examiner should 
also record range of motion of the 
veteran's spine in terms of 
degrees of forward flexion, 
backward extension, left and right 
lateral flexion, and left and 
right lateral rotation.  If there 
is clinical evidence of pain on 
motion, the examiner should 
indicate the degree of movement at 
which pain begins.

After reviewing the veteran's 
complaints and medical history, 
the examiner should provide an 
opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, and should, if feasible, 
portray these factors in terms of 
degrees of additional loss in 
range of motion (beyond that which 
is demonstrated clinically).  A 
complete rationale should be 
provided for any opinion given.

4.  The appellant should be 
scheduled for a VA rectal 
examination by an appropriate 
specialist to determine if he now 
has hemorrhoids related to service.  
All clinical findings should be 
reported in detail.  The claims 
file and a copy of this remand must 
be made available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  If hemorrhoids 
are found, the examiner should 
provide an opinion as to whether it 
is at likely as not that current 
hemorrhoids are related to service.  

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the 
reports are insufficient or 
deficient, they should be returned 
to the examiners for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 2.655 
(2006).  If he fails to appear for 
an examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

7.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


